      3:16-cv-03013-JMC         Date Filed 03/26/19     Entry Number 91        Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 CAREER COUNSELING. INC. d/b/a        )             Civil Action No. 3:16-cv-03013-JMC
 SNELLING STAFFING SERVICES, a        )
 South Carolina corporation, individually
                                      )
 and as the representative of a class of
                                      )
 similarly situated persons,          )             SECOND RENEWED MOTION
                                      )             TO STAY LITIGATION
                          Plaintiffs, )             PENDING RESOLUTION OF
                                      )             PETITION BEFORE THE FCC
             vs.                      )
                                      )
 AMERIFACTORS FINANCIAL GROUP )
 LLC, and JOHN DOES 1-5,              )
                                      )
                         Defendants. )




       Defendant AmeriFactors Financial Group, LLC (“AmeriFactors”) respectfully moves the

Court for an order staying this case until a ruling is issued on AmeriFactors’ pending Motion to

Dismiss and thereafter until there has been final agency action on its Petition for Expedited

Declaratory Ruling filed with the Federal Communications Commission (“FCC”) on July 13,

2017. The Petition seeks clarification that the TCPA does not apply to fax transmissions that the

recipient receives through online fax services or by computer or similar device.


       The grounds for this Motion are that the Primary Jurisdiction Doctrine and the Hobbs Act,

28 U.S.C. § 2342, provide that challenges to an FCC regulation or order must first be brought with

the agency itself and, if denied, appealed to the Court of Appeals. By filing its petition with the

FCC, AmeriFactors has exercised its right under the Hobbs Act to pursue its administrative

remedies. The Hobbs Act generally precludes this Court from deciding the issues
      3:16-cv-03013-JMC          Date Filed 03/26/19     Entry Number 91       Page 2 of 7




 raised in those petitions and any objections Plaintiff might have thereto. See, e.g., Nack v.

 Walburg, 715 F.3d 680, 685 (8th Cir. 2013) (suggesting the District Court consider any stay

 requests to allow the parties to pursue their administrative remedies under the Hobbs Act). If

 the FCC grants AmeriFactors’ petition, the Hobbs Act would preclude Plaintiff from challenging

 that order in this Court. See Nack, 715 F.3d at 685 (Hobbs Act requires challenges of FCC orders

 to be brought first with the agency itself and, if denied, appealed directly to the Court of

 Appeals).

       Additionally, the United States Supreme Court has recently accepted jurisdiction in

 Carlton & Harris Chiropractic v. PDR Network, LLC, 883 F.3d 459, 464-466 (4th Cir. 2018)

 cert. granted, 139 S.Ct. 428 (Nov. 13, 2018) which concerns the authority of the district

 court to interpret the Telephone Consumer Protection Act (“TPCA”). The U.S. Supreme

 Court is also addressing the issue of Article III following its Spokeo decision issue in In re

 Google Referrer Header Privacy Litigation, 869 F. 3d 737 (9th Cir. 2017) cert. granted, 138

 S.Ct. 1697 (Apr. 30, 2018), subsequent order regarding additional briefing,. 139 S. Ct. 478

 (Nov. 16, 2018).

         This case should, therefore, be stayed consistent with the Primary Jurisdiction Doctrine

and the Hobbs Act. Otherwise Defendant would be denied process to challenge the validity of

FCC rules and orders. Additionally, should this request not be granted, this case should at least

be stayed until the U.S. Supreme Court renders its decision in the PDR and Google cases as those

cases are likely to directly impact this case.

         The court previously granted a temporary stay “to provide an opportunity for the FCC to

address Defendant's petition.” The FCC has pursued a “multi-pronged approach to addressing



                                                 2
      3:16-cv-03013-JMC        Date Filed 03/26/19     Entry Number 91       Page 3 of 7




the problem of unwanted calls” under the TCPA and is actively examining the many petitions

before the agency. Defendant renews its motion for stay because additional time is needed for

the FCC to address the petition. This motion is based upon the applicable law and the

Memorandum in Support submitted contemporaneously herewith, along with AmeriFactors’

previous Motion to Stay and memorandum in support filed on July 14, 2017 (Doc. 50) and

renewed Motion to Stay and memorandum in support filed on February 2, 2018 (Doc. 76).

        The undersigned certifies that he consulted with opposing counsel and Plaintiff

consents to a stay of up to 6 months to allow the FCC to consider AmeriFactors’ Petition.




                               SIGNATURE ON FOLLOWING PAGE




                                               3
    3:16-cv-03013-JMC      Date Filed 03/26/19      Entry Number 91      Page 4 of 7




                                Respectfully submitted,

                             NELSON MULLINS RILEY & SCARBOROUGH LLP

                             By: s/ William H. Latham
                                William H. Latham
                                Federal Bar No. 5745
                                 E-Mail: bill.latham@nelsonmullins.com
                                Erik T. Norton
                                Federal Bar No. 09683
                                 E-Mail: erik.norton@nelsonmullins.com
                                1320 Main Street / 17th Floor
                                Post Office Box 11070 (29211-1070)
                                Columbia, SC 29201
                                (803) 799-2000

                             RUMBERGER, KIRK & CALDWELL, P.A.

                                 Douglas B. Brown (Pro Hac Vice)
                                 Florida Bar No. 0242527
                                 dbrown@rumberger.com (Primary)
                                 docketingorlando@rumberger.com and
                                 dbrownsecy@rumberger.com (Secondary)
                                 Post Office Box 1873
                                 Orlando, Florida 32802-1873
                                 Telephone: (407) 872-7300
                                 Telecopier: (407) 841-2133

                             Attorneys for Defendant AmeriFactors Financial Group, LLC

Columbia, South Carolina

March 26, 2019




                                           4
    3:16-cv-03013-JMC        Date Filed 03/26/19     Entry Number 91      Page 5 of 7




                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served by CM/ECF on
March 26, 2019 on all counsel or parties of record.


                                           /s/ William H. Latham
                                           William H. Latham (FBN 5745)




                                             5
3:16-cv-03013-JMC   Date Filed 03/26/19   Entry Number 91   Page 6 of 7




                                  6
3:16-cv-03013-JMC     Date Filed 03/26/19   Entry Number 91    Page 7 of 7




 Filename:            Motion to Stay 2 4818-0263-3359 v.1.docx
 Directory:           C:\Users\whl\ND Office Echo\VAULT-
     bill.latham@nelsonmullins
 Template:
                      C:\Users\whl\AppData\Roaming\Microsoft\Templates\Normal.do
     tm
 Title:
 Subject:
 Author:              Bill Latham
 Keywords:
 Comments:
 Creation Date:       3/26/2019 2:45:00 PM
 Change Number:       4
 Last Saved On:       3/26/2019 3:35:00 PM
 Last Saved By:       Bill Latham
 Total Editing Time: 21 Minutes
 Last Printed On:     3/26/2019 3:35:00 PM
 As of Last Complete Printing
     Number of Pages: 6
     Number of Words:         780
     Number of Characters: 4,511 (approx.)
